Citation Nr: 0802954	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a skin disorder of the hands, arms, and shoulders.

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy, right lower extremity, prior to 
April 10, 2007, and to a rating in excess of 40 percent from 
April 10, 2007.

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967, and from January 1968 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2003 and 
April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  By the April 
2003 rating decision, the RO established service connection 
for the service-connected skin disorder, evaluated as 10 
percent disabling, effective August 29, 1997.  It is noted 
that this decision effectuated a March 2003 Board decision.  
Thereafter, by the April 2004 rating decision, the RO 
established service connection for diabetic neuropathy of the 
right and left lower extremities, both of which were 
evaluated as 10 percent disabling, effective August 14, 2003.  
The veteran appealed, contending that higher ratings were 
warranted for all of these disabilities.  He did not disagree 
with the effective date assigned for the establishment of 
service connection.

By an August 2007 rating decision, the RO assigned a 40 
percent rating for the veteran's diabetic neuropathy of the 
right lower extremity, effective April 10, 2007.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with his appeal.  However, he 
withdrew his hearing request in October 2006.

The Board also observes that the veteran has filed a claim of 
entitlement to a total rating based upon individual 
unemployability due to his service-connected disabilities.  
Although the record reflects that the RO has begun 
development of this claim, the evidence assembled for the 
Board's review does not reflect that it has yet been formally 
adjudicated.  Therefore, this claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected skin disorder of the 
hands, arms, and shoulders is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

3.  The veteran's service-connected skin disorder of the 
hands, arms, and shoulders does not result in 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; nor does it require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

4.  The veteran's service-connected diabetic neuropathy has 
not resulted in more than mild incomplete paralysis of the 
left lower extremity, nor of the right lower extremity prior 
to April 10, 2007.

5.  As of and since April 10, 2007, the record does not 
reflect that the veteran's service-connected diabetic 
neuropathy of the right lower extremity has resulted in more 
than moderately severe incomplete paralysis.  Further, the 
record does not reflect it is manifested by marked muscular 
dystrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a skin disorder of the hands, arms, and shoulders 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic 
Code 7806 (2007); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

2.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy, right lower extremity, prior 
to April 10, 2007, and to a rating in excess of 40 percent 
from April 10, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy, left lower extremity, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the Board observes 
that the issues on appeal are from the initial rating(s) 
assigned for the disabilities following the establishment of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

The Board further notes that VCAA notification letters were 
sent to the veteran in June 2006 and October 2007 which 
specifically referred to the current appellate issues.  In 
pertinent part, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the letters contained the specific information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, he withdrew his 
request for a Board hearing in conjunction with this case.  
Moreover, he was accorded VA medical examinations in November 
2002, August 2003, August 2006, and April 2007.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, as 
already indicated, the veteran is in receipt of "staged" 
ratings for the diabetic neuropathy of his right lower 
extremity.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Skin Disorder

Legal Criteria.  The veteran's service-connected skin 
disorder of the hands, arms, and shoulders, is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  However, the regulations for the 
evaluation of skin disabilities were revised, effective on 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provide that a 10 percent rating is 
warranted for dermatitis or eczema that affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.


Analysis.  In the instant case, the Board finds that there 
are no distinctive periods where the veteran met or nearly 
approximated the criteria for an initial rating in excess of 
10 percent for his service-connected skin disorder of the 
hands, arms, and shoulders.

With respect to the "old" version of Diagnostic Code 7806, 
the Board finds that the disability has not been manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  

Records dated in July 1997 noted treatment for dermatitis of 
both hands, but no objective findings were indicated.  
Similarly, a January 1998 private medical statement noted 
that the veteran had been treated for bacterial skin 
infection of the hands, but no details were provided and it 
was stated that no records were available.  The November 2002 
VA skin examination noted a final scale over the palms and 
dorsum of the hands, which extended up to the forearms, just 
above the wrists.  Although it was noted that he had 
occasional pustular lesions, it was stated that they were few 
in number currently.  Records dated in June 2005 did note 
complaints of rash and itching of the hands, arms, and 
shoulders, and there was oozing serous discharge.  However, 
the veteran himself noted that he had had this condition "on 
and off" for years.  Similarly, he reported at the August 
2006 VA examination that he had a "sore" pop up from three 
to six times per year on either hand, that they were pustules 
which "hurt" until he broke the skin open to relieve the 
pressure.  Further, examination revealed only one pustule on 
the right hand, and one on the left hand.  No lesions were 
noted on his chest, and his shoulders showed scattered 
depigmented areas without evidence of any pustules or 
lesions.  The April 2007 VA skin examination noted that the 
course of the condition was intermittent.  On examination of 
the shoulders, he did have a 1 mm diameter red papule 
bilaterally on the most superior border of the 
supraclavicular area, but otherwise the skin of his shoulders 
was smooth and unremarkable.  Evaluation of the left arm 
showed six 1 mm to 2 mm excoriated areas with scabs, while 
the right arm had five such areas.  However, the skin of both 
arms from the axilla to the wrist, over the medial side of 
the forearm, was found to have a normal thin and smooth 
surface with normal skin turgor, texture, and color.  The 
left hand was also found to have one 2 mm excoriated scab, 
with no such areas on the right hand.  Additionally, all of 
these aforementioned VA medical examinations found that there 
was no evidence of systemic manifestations.

In view of the foregoing, the Board finds that while there is 
evidence of itching and exudation, the record indicates that 
such symptoms are intermittent as opposed to constant.  As 
such, it corresponds to the criteria for the current 10 
percent rating under the "old" version of Diagnostic Code 
7806.  Moreover, while there is evidence of lesions, the 
record does not reflect that they are extensive.  There is 
also no competent medical evidence of marked disfigurement.  
Consequently, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
10 percent under this version of Diagnostic Code 7806.

Regarding the revised version of Diagnostic Code 7806, the 
Board finds that the veteran's service-connected skin 
disorder of the hands, arms, and shoulders does not result in 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; nor does it require systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The only competent medical evidence of record to specifically 
address the area(s) covered by this service-connected skin 
disorder is that of the April 2007 VA examination, which 
found that the percent of the exposed areas affected, as well 
as the percent of total body area affected, was greater than 
5 percent but less than 20 percent.  As such, these findings 
correspond to the criteria for the current 10 percent rating 
under the revised version of Diagnostic Code 7806.  Moreover, 
the April 2007 VA examination specifically found that the 
treatment the veteran received for this skin disorder was 
neither a corticosteroid nor an immunosuppressive, but an 
antifungal cream.  

For these reasons, the Board finds that the severity of the 
veteran's service-connected skin disorder of the hands, arms, 
and shoulders is adequately reflected by the current 
schedular rating of 10 percent, and that he does not meet or 
nearly approximate the criteria for a higher rating during 
any portion of the appeal period, under either version of 
Diagnostic Code 7806.

II.  Diabetic Neuropathy

Legal Criteria.  The veteran's service-connected diabetic 
neuropathy of the right and left lower extremities are 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, which provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 


Analysis.  In the instant case, the Board finds that neither 
the veteran's service-connected diabetic neuropathy of the 
right or left lower extremity warrants a higher evaluation(s) 
than currently in effect.

The competent medical evidence reflects that the veteran's 
service-connected diabetic neuropathy has not resulted in 
more than mild incomplete paralysis of the left lower 
extremity, nor of the right lower extremity prior to April 
10, 2007.  For example, an August 2003 VA medical examination 
showed, on neurologic evaluation, that vibratory sensation of 
the ankles, great toes, and second toes were normal.  Touch 
sensation was also normal for all extremities.  Sharp/dull 
discrimination was accomplished for all extremities, both 
upper and lower, and in all areas, although it was reduced 
slightly in the great toes bilaterally.  In addition, the 
examiner also opined that the veteran had "very early" 
diabetic neuropathy affecting the great toes and the distal 
feet bilaterally.  These findings indicate no more than mild 
incomplete paralysis.  Similarly, neurologic consults 
conducted on an outpatient basis in March 2004, June 2004, 
and September 2005 found, in pertinent part, that he had 
normal tone, bulk, and power in both the upper and lower 
extremities.  There were no abnormal movements.  The April 
2007 VA neurologic examination also found normal tone, bulk, 
and power of both the left and right lower extremities on 
motor evaluation.  Further, muscle strength was 5, and there 
was no motor function impairment of either extremity.  The 
examiner also stated that there were no tremors, tics, or 
other abnormal movements; that there was no function of any 
joint affected by the nerve disorder; and that gait and 
balance were normal.  All of these findings indicate no more 
than mild incomplete paralysis.

In view of the foregoing, the Board finds that the veteran 
does not at any time during the pertinent appeal periods meet 
or nearly approximate the criteria for a rating in excess of 
10 percent for his service-connected diabetic neuropathy of 
the left lower extremity under Diagnostic Code 8520, nor for 
the right lower extremity prior to April 10, 2007.

The Board further finds that, as of and since April 10, 2007, 
the record does not reflect that the veteran's service-
connected diabetic neuropathy of the right lower extremity 
has resulted in more than moderately severe incomplete 
paralysis.  For example, the April 2007 VA neurologic 
examination found there to be moderate to severe peripheral 
neuropathy in the right lower extremity, which corresponds to 
the criteria for the current 40 percent rating under 
Diagnostic Code 8520.  In addition, as noted above, both 
lower extremities were found to have normal tone, bulk, and 
power on motor evaluation; muscle strength was 5; there was 
no motor function impairment of either extremity; there were 
no tremors, tics, or other abnormal movements; that there was 
no function of any joint affected by the nerve disorder; and 
gait and balance were normal.  Moreover, the examiner stated 
that no muscle atrophy was present.  Consequently, a rating 
in excess of 40 percent under Diagnostic Code 8520 is not 
warranted during any portion of this period.



III.  Conclusion

For the reasons stated above, the Board finds that the 
veteran is not entitled to higher initial ratings for his 
service-connected skin disorder of the hands, arms, and 
shoulders, nor the diabetic neuropathy of either lower 
extremity.  In making this determination, the Board notes 
that it took into consideration the applicability of "staged 
ratings," pursuant to Fenderson, supra.  However, the record 
does not contain any competent medical evidence showing any 
distinctive periods for which the severity these disabilities 
met or nearly approximated the criteria necessary for a 
disability rating in excess of those currently assigned.  
Thus, the Board concludes that the preponderance of the 
evidence is against these claims, and they must be denied.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a skin disorder of the hands, arms, and shoulders is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy, right lower extremity, prior to April 
10, 2007, and to a rating in excess of 40 percent from April 
10, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy, left lower extremity, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


